HONORABLE DOUGLAS HARKIN
DISSENTING: Judge Harkin would designate the Petitioner as a Dangerous Offender. The Petitioner’s history indicates that he has a propensity to commit crimes of this nature and that he would do it again when he is released. Judge Harkin would also recommend that the Petitioner never be released.
We wish to thank Pete Carroll of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.